DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered. Claims 2-11 remain pending in the application. Claim 1 was previously canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 7-8, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cosme (USPN 6077253).
Regarding claim 2, Cosme teaches an injector attachment (Figure 6) for connection to an injection device housing (syringe body 7), comprising: a needle hub (needle hub 8 and  tubular body (Figure 6) and comprising an input port (proximal half 9) on its proximal end for removable connection to an injector having a drug reservoir (“The proximal half 9 has close to the proximal edge of its outer surface, two opposing concentric protrusion 14 adaptable for luer lock locking with a syringe body 7” [Col 2, line 54]), and a distal stop surface (protrusions 29); a needle (needle 5) comprising a proximal portion and a distal portion (Figure 6), the proximal portion of the needle housed within the tubular body of the needle hub, and the distal portion of the needle extending distally beyond the needle hub (Figure 6); a rigid slidable shield (retractable hollow tube 3; “The safety needle assembly, is preferably constructed of a plastic material. However, glass, metal, rigid rubber copolymers and combinations of these can be used.” [Col 5, line 21]) comprising a distal opening (distal end of lumen 34), a proximal opening (proximal end of lumen 34 at lip 33), and a continuous, atraumatic, cylindrical sidewall between the distal opening and the proximal opening (Figure 5) and operatively coupled to the needle hub (Figure 6, via stationary hollow tube 2) and having a fixed axial dimension (Figures 6A and 6B), the slidable shield configured for axial movement along the needle hub between the input port and the distal stop surface (Figures 6-6B) and configured such that the needle is completely circumscribed by the shield and the tubular body of the needle hub when the shield is in a first, distal position (Figure 6) with respect to the needle hub (“The needle 5 positioned into the lumen 34 of the retractable hollow tube is covered when the retractable hollow tube 3 is in its full extended position as shown in FIG. 6.” [Col 4, line 34-36]), and the distal portion of the needle extends distally beyond the shield when the shield is in a second, proximal position with respect to the needle hub (Figure 6B), an atraumatic patient contact surface (distal surface of retractable hollow tube 3), the patient contact surface comprising a perimeter and located at a distal end of the slidable shield (Figures 5 and 6B); and a lever (retractable tube lock 1 having actuating latch 17) attached to the needle hub (“The needle hub 8 connects to the retractable tube lock 1 by engagement of a protruding circumferential ring 26 on the outer surface of the distal half 11 with a corresponding circular proximal end (“On the proximal end of the actuating latch 17 is an activating member 21 having on its top surface” [Col 3, line 46]), a distal end (“On the distal end of the actuating latch 17 is a locking projection 19” [Col 3, line 35]), and a locking element (locking projection 19) at the lever distal end (Figure 6), wherein a longitudinal axis of the lever between the locking element and the lever proximal end is parallel to a longitudinal axis of the tubular body (Figures 6 and 6A), and wherein the lever is configured to prevent axial movement of the slidable shield and to maintain the shield in the first, distal position with respect to the needle hub by the locking element proximate a distal end of the lever contacting a proximal end wall (bottom surface 35 of lip 33) of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position (“The retractable hollow tube is in its full extended position when the concentric lip 33 urges on the proximal edge of the protrusion 29 of the stationary hollow tube. It is retained in this extended position by the locking projection 19 of the retractable tube lock 1 abutting at the bottom surface 35 of the lip 33, keeping the upper surface 36 of the lip urging on the protrusion 29 as shown in FIG. 6.” [Col 5, lines 1-7]).

Regarding claim 3, Cosme teaches the injector attachment of Claim 2, further comprising a flange (lip 33) extending from an outer surface at or near the proximal end of the slidable shield (Figure 5).

Regarding claim 7, Cosme teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 6A) comprising: the injector attachment of claim 2 (Figure 6); a housing (syringe body 7); and a drug reservoir disposed within the housing (interior of syringe body 7; Figure 6B). 

syringe (syringe body 7).

Regarding claim 11, Cosme teaches an injector attachment (Figure 6) for connection to an injection device housing (syringe body 7), comprising: a needle hub (needle hub 8 and stationary hollow tube 2) comprising a tubular body (Figure 6) and comprising an input port (proximal half 9) on its proximal end for removable connection to an injector having a drug reservoir (“The proximal half 9 has close to the proximal edge of its outer surface, two opposing concentric protrusion 14 adaptable for luer lock locking with a syringe body 7” [Col 2, line 54]), and a distal stop surface (protrusions 29); a needle (needle 5) comprising a proximal portion and a distal portion (Figure 6), the proximal portion of the needle housed within the tubular body of the needle hub, and the distal portion of the needle extending distally beyond the needle hub (Figure 6); a slidable shield (retractable hollow tube 3) comprising a distal opening (distal end of lumen 34), a proximal opening (proximal end of lumen 34 at lip 33), and a sidewall between the distal opening and the proximal opening (Figure 5) and operatively coupled to the needle hub (Figure 6, via stationary hollow tube 2) and having a fixed axial dimension (Figures 6A and 6B), the slidable shield configured for axial movement along the needle hub between the input port and the distal stop surface (Figures 6-6B) and configured such that the needle is completely circumscribed by the shield and the tubular body of the needle hub when the shield is in a first, distal position (Figure 6) with respect to the needle hub (“The needle 5 positioned into the lumen 34 of the retractable hollow tube is covered when the retractable hollow tube 3 is in its full extended position as shown in FIG. 6.” [Col 4, line 34-36]), and the distal portion of the needle extends distally beyond the shield when the shield is in a second, proximal position with respect to the needle hub (Figure 6B), an atraumatic patient contact surface (distal surface of retractable hollow tube 3), the patient contact surface comprising a perimeter and located at a distal end of the slidable shield (Figures 5 and 6B); and a lever (retractable tube proximal end (“On the proximal end of the actuating latch 17 is an activating member 21 having on its top surface” [Col 3, line 46]), a distal end (“On the distal end of the actuating latch 17 is a locking projection 19” [Col 3, line 35]), and a locking element (locking projection 19) at the lever distal end (Figure 6), wherein a longitudinal axis of the lever between the locking element and the lever proximal end is parallel to a longitudinal axis of the tubular body (Figures 6 and 6A), and wherein the lever is configured to prevent axial movement of the slidable shield and to maintain the shield in the first, distal position with respect to the needle hub by the locking element proximate a distal end of the lever contacting a proximal end wall (bottom surface 35 of lip 33) of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position (“The retractable hollow tube is in its full extended position when the concentric lip 33 urges on the proximal edge of the protrusion 29 of the stationary hollow tube. It is retained in this extended position by the locking projection 19 of the retractable tube lock 1 abutting at the bottom surface 35 of the lip 33, keeping the upper surface 36 of the lip urging on the protrusion 29 as shown in FIG. 6.” [Col 5, lines 1-7]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosme (USPN 6077253) in view of Peyman et al. (USPN 7678078).
Regarding claim 6, Cosme teaches the injector attachment of Claim 2. Cosme fails to explicitly teach the patient contact surface comprises a measuring component, the measuring component comprising three or more radially extending members, each of the radially extending members comprising substantially the same shape and length and configured to measure a precise distance between the distal end of the conduit and an anatomical landmark of a patient's surface tissue. Peyman teaches an injection attachment (nozzle member 20) having a patient contact surface (platform 40) comprising a measuring component (suction cups 41-44), the measuring component comprising three or more radially extending members (suction cups 41-44, wherein the suction cups extend radially outward from the needle Figure 4B), each of the radially extending members comprising substantially the same shape and length (Figure 4B) and configured to measure a precise distance between the distal end of the conduit and an anatomical landmark of a patient's surface tissue (Figure 4B). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the patient contact surface of Cosme to have a measuring component comprising at least three radially extending members based on the teachings of Peyman to stabilize the injection device in use by providing an engagement force between the patient contact surface and the patient’s surface tissue (Peyman [Col 4, line 15], [Col 15, lines 4-7]). 

Regarding claim 9, Cosme teaches the system of claim 7, wherein the housing (syringe body 7) has a proximal end, a distal end, and a side wall (Figure 6B). Modified Gabriel fails to explicitly teach the housing comprises an actuation mechanism for delivering an active agent into an eye, wherein the actuation mechanism comprises a plunger. Peyman teaches a system actuation mechanism for delivering an active agent into an eye, wherein the actuation mechanism comprises a plunger (stopper 105; “The assembly is then secured to the power unit of the jet injector 200. Activation of the power unit, i.e. force generating source, of the jet injector 200 (discussed below) moves the stopper 105 toward the distal end of the transfer mechanism 10, whereby the agent formulation is directed into and through the injection assisting needle 31 and microneedle 30.” [Col 16, line 15-22]; Figure 10). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Cosme to include a plunger for delivering an active agent into an eye based on the teachings of Peyman to direct a drug from the drug reservoir out through the needle in order to administer an intravitreal injection in order to treat the eye tissue (Peyman [Col 3, line 14] and [Col 16, line 15]).

Regarding claim 10, Cosme teaches the system of claim 7. Cosme fails to explicitly teach an active agent contained within the drug reservoir. Peyman teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 6C) comprising an injector attachment (nozzle member 20), a housing (cartridge 100); and a drug reservoir (within cartridge 100; Figure 6B) containing an active agent (“the agent formulation is preferably contained in the disposable cartridge 100 (denoted "AF")” [Col 15, line 57]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the housing of Cosme to include an active agent contained within a drug reservoir based on the teachings of Peyman to treat eye tissue using intravitreal injection (Peyman [Col 10, line 33]).

Additionally, claims 2-3, 7-8, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Cosme (USPN 6077253).
Regarding claim 2, Gabriel teaches an injector attachment (Figure 1) for connection to an injection device housing (injection device 16), comprising: a needle hub (hollow needle carrier 10) comprising a tubular body (circumference 36) and comprising an input port (end with inner thread 20) on its proximal end for removable connection to an injector having a drug reservoir (“An inner thread 20 of hollow needle 10…provides detachable mounting on an external thread 18 at the proximal end of injection device 16.” [Col 2, line 32]), and a distal stop surface (Figure 1); a needle (hollow needle 12) comprising a proximal portion (distal end 14) and a distal portion (proximal segment 24), the proximal portion of the needle housed within the tubular body of the needle hub (Figure 1), and the distal portion of the needle extending distally beyond the needle hub (Figure 1, wherein proximal segment 24 extends distally out of carrier 10 into spring 26); a rigid slidable shield (cap 32) comprising a distal opening (recess 42), a proximal opening (opening at distal end 53; Figure 1), and a continuous, atraumatic, cylindrical sidewall (cylindrical segment 34; Figure 1) between the distal opening and the proximal opening and operatively coupled to the needle hub and having a fixed axial dimension (Figure 2-3; [Col 3, lines 60-67]), the slidable shield configured for axial movement along the needle hub between the input port and the distal stop surface and configured such that the needle is completely circumscribed by the shield and the tubular body of the needle hub when the shield is in a first, distal position with respect to the needle hub (Figure 2), and the distal portion of the needle extends distally beyond the shield when the shield is in a second, proximal position with respect to the needle hub (Figure 3), an atraumatic patient contact surface (base 40), the patient contact surface comprising a perimeter and located at a distal end of the slidable shield (Figure 2). 
Gabriel fails to explicitly teach a lever attached to the needle hub, the lever having a proximal end, a distal end, and a locking element at the lever distal end, wherein a longitudinal lever (actuating latch 17) attached to the needle hub (“The needle hub 8 connects to the retractable tube lock 1 by engagement of a protruding circumferential ring 26 on the outer surface of the distal half 11 with a corresponding circular groove 27 on an interior surface of the retractable tube lock shown in FIG. 3A and prevents longitudinal disengagement of the hub.” [Col 2, line 61-64]; Figure 6), the lever having a proximal end (“On the proximal end of the actuating latch 17 is an activating member 21 having on its top surface” [Col 3, line 46]), a distal end (“On the distal end of the actuating latch 17 is a locking projection 19” [Col 3, line 35]), and a locking element (locking projection 19) at the lever distal end (Figure 6), wherein a longitudinal axis of the lever between the locking element and the lever proximal end is parallel to a longitudinal axis of the tubular body (Figure 6), and wherein the lever is configured to prevent axial movement of the slidable shield and to maintain the shield in the first, distal position with respect to the needle hub (Figures 6 and 6A) by the locking element contacting a proximal end wall (bottom surface 35 of lip 33) of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position (“The retractable hollow tube is in its full extended position when the concentric lip 33 urges on the proximal edge of the protrusion 29 of the stationary hollow tube. It is retained in this extended position by the locking projection 19 of the retractable tube lock 1 abutting at the bottom surface 35 of the lip 33, keeping the upper surface 36 of the lip urging on the protrusion 29 as shown in FIG. 6.” [Col 5, lines 1-7]). At the time of the invention, it would 

Regarding claim 3, modified Gabriel teaches the injector attachment of Claim 2. Modified Gabriel fails to explicitly teach a flange extending from an outer surface at or near the proximal end of the slidable shield. Cosme teaches an injector attachment (Figure 6) for connection to an injection device housing (syringe body 7; Figure 6A), comprising: a needle hub (needle hub 8 and stationary hollow tube 2); a needle (needle 5); a rigid slidable shield (retractable hollow tube 3), and a lever (retractable tube lock 1); further comprising a flange (concentric lip 33) extending from an outer surface at or near the proximal end of the slidable shield (Figure 5). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the slidable shield of Gabriel to include a flange based on the teachings of Cosme to provide a surface against which the lever is able to lock to maintain the slideable shield in the first, distal position (Cosme [Col 5, lines 1-7]]).

Regarding claim 7, modified Gabriel teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 2) comprising: the injector attachment of claim 2 (Figure 1); a housing (injection device 16); and a drug reservoir disposed within the housing (“the reservoir of an injection device 16” [Col 2, line 30]). 

Regarding claim 8, modified Gabriel teaches the system of claim 7. Modified Gabriel fails to explicitly teach the housing comprises a syringe. Cosme teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 6B) comprising: a housing comprising a syringe (syringe body 7). At the time of the invention, it would have been obvious 

Regarding claim 11, Gabriel teaches an injector attachment (Figure 1) for connection to an injection device housing (injection device 16), comprising: a needle hub (hollow needle carrier 10) comprising a tubular body (circumference 36) and comprising an input port (end with inner thread 20) on its proximal end for removable connection to an injector having a drug reservoir (“An inner thread 20 of hollow needle 10…provides detachable mounting on an external thread 18 at the proximal end of injection device 16.” [Col 2, line 32]), and a distal stop surface (Figure 1);  a needle (hollow needle 12) comprising a proximal portion (distal end 14) and a distal portion (proximal segment 24), the proximal portion of the needle housed within the tubular body of the needle hub (Figure 1), and the distal portion of the needle extending distally beyond the needle hub (Figure 1, wherein proximal segment 24 extends distally out of carrier 10 into spring 26); a slidable shield (cap 32) comprising a distal opening (recess 42), a proximal opening (opening at distal end 53; Figure 1), and a sidewall (cylindrical segment 34; Figure 1) between the distal opening and the proximal opening and operatively coupled to the needle hub (Figure 2; [Col 3, lines 60-67]), the slidable shield configured for axial movement along the needle hub between the input port and the distal stop surface and configured such that the needle is completely circumscribed by the shield and the tubular body of the needle hub when the shield is in a first, distal position with respect to the needle hub (Figure 2), and the distal portion of the needle extends distally beyond the shield when the shield is in a second, proximal position with respect to the needle hub (Figure 3), an atraumatic patient contact surface (base 40), the patient contact surface comprising a perimeter and located at a distal end of the slidable shield (Figure 2). 
lever (actuating latch 17) attached to the needle hub (“The needle hub 8 connects to the retractable tube lock 1 by engagement of a protruding circumferential ring 26 on the outer surface of the distal half 11 with a corresponding circular groove 27 on an interior surface of the retractable tube lock shown in FIG. 3A and prevents longitudinal disengagement of the hub.” [Col 2, line 61-64]; Figure 6), the lever having a proximal end (“On the proximal end of the actuating latch 17 is an activating member 21 having on its top surface” [Col 3, line 46]), a distal end (“On the distal end of the actuating latch 17 is a locking projection 19” [Col 3, line 35]), and a locking element (locking projection 19) at the lever distal end (Figure 6), wherein a longitudinal axis of the lever between the locking element and the lever proximal end is parallel to a longitudinal axis of the tubular body (Figure 6), and wherein the lever is configured to prevent axial movement of the slidable shield and to maintain the shield in the first, distal position with respect to the needle hub (Figures 6 and 6A) by the locking element contacting a proximal end wall (bottom surface 35 of lip 33) of the slidable shield thereby preventing proximal movement of the shield away from the first, distal position (“The retractable hollow tube is in its full extended position when the concentric lip 33 urges on the proximal edge of the protrusion 29 of the stationary hollow tube. It is retained in this extended position by the locking projection 19 of the retractable tube lock 1 .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Cosme (USPN 6077253) as applied in claim 2 above, and further in view of Bonds (USPN 5947936). 
Regarding claim 3, modified Gabriel teaches the injector attachment of Claim 2. Modified Gabriel fails to explicitly teach a flange extending from an outer surface at or near the proximal end of the slidable shield. Bonds teaches an injector attachment further comprising a flange (rim edge 34) extending from an outer surface at or near the proximal end of the slidable shield (cover member 24; Figure 3). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the slidable shield of Gabriel to include a flange based on the teachings of Bonds to facilitate proximal movement of the slidable shield in order to expose the distal end of the needle, allowing for an injection to take place (Bonds [Col 3, line 63-66]).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Cosme (USPN 6077253) further in view of Bonds (USPN 5947936) as applied in claim 3 above, and further in view of Otani et al. (USPN 7008509).
Regarding claim 4, modified Gabriel in view of Bonds teaches the injector attachment of Claim 3, the slidable shield having a flange. Modified Gabriel in view of Bonds fails to explicitly 
	
Regarding claim 5, modified Gabriel teaches the injector attachment of Claim 4. Modified Gabriel fails to explicitly teach the injector attachment further comprising a flange comprising a circular shape. Bonds teaches an injector attachment further comprising a flange (rim edge 34) comprising a circular shape (Figure 4). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the slidable shield of Gabriel to include a flange having a circular shaped based on the teachings of Bonds to facilitate proximal movement of the slidable shield in order to expose the distal end of the needle, allowing for an injection to take place (Bonds [Col 3, line 63-66]).

Claims 6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabriel et al. (USPN 6203529) in view of Cosme (USPN 6077253) as applied to claim 2 above, and further in view of Peyman et al. (USPN 7678078).
Regarding claim 6, modified Gabriel teaches the injector attachment of Claim 2. Modified Gabriel fails to explicitly teach the patient contact surface comprises a measuring component, the measuring component comprising three or more radially extending members, each of the  measuring component (suction cups 41-44), the measuring component comprising three or more radially extending members (suction cups 41-44, wherein the suction cups extend radially outward from the needle Figure 4B), each of the radially extending members comprising substantially the same shape and length (Figure 4B) and configured to measure a precise distance between the distal end of the conduit and an anatomical landmark of a patient's surface tissue (Figure 4B). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the patient contact surface of Gabriel to have a measuring component comprising at least three radially extending members based on the teachings of Peyman to stabilize the injection device in use by providing an engagement force between the patient contact surface and the patient’s surface tissue (Peyman [Col 4, line 15], [Col 15, lines 4-7]). 

Regarding claim 9, modified Gabriel teaches the system of claim 7, wherein the housing (injection device 16) has a proximal end, a distal end, and a side wall (Figure 2). Modified Gabriel fails to explicitly teach the housing comprises an actuation mechanism for delivering an active agent into an eye, wherein the actuation mechanism comprises a plunger. Peyman teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 6C) comprising an injector attachment (nozzle 20), a housing (cartridge 100); and a drug reservoir (within cartridge 100; containing agent formulation AF; Figure 6B), wherein the housing has a proximal end, a distal end, and a side wall (Figure 6B), and comprises an actuation mechanism for delivering an active agent into an eye, wherein the actuation mechanism comprises a plunger (stopper 105; “The assembly is then secured to the power unit of the jet injector 200. Activation of the power unit, i.e. force generating source, of the jet injector 

Regarding claim 10, modified Gabriel teaches the system of claim 7. Modified Gabriel fails to explicitly teach an active agent contained within the drug reservoir. Peyman teaches a system for delivering a pharmaceutical formulation into a target location of a patient (Figure 6C) comprising an injector attachment (nozzle member 20), a housing (cartridge 100); and a drug reservoir (within cartridge 100; Figure 6B) containing an active agent (“the agent formulation is preferably contained in the disposable cartridge 100 (denoted "AF")” [Col 15, line 57]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the housing of Gabriel to include an active agent contained within a drug reservoir based on the teachings of Peyman to treat eye tissue using intravitreal injection (Peyman [Col 10, line 33]).

Response to Arguments
Applicant’s arguments with respect to claims 2-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783